Title: From John Adams to the Comte de Sarsfield, 21 January 1786
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


     
      Dear Sir—
      Grosvenor square Jany. 21st. 1786
     
     If I were as fortunate as you are and could pass the Water from Dover to Calais in 3 hours, I would go to Paris & dine with you in some of your American Parties but I can never get over from Harwich to Helveot nor from Dover to Calais in less than 17 hours, & sometimes not under three Day’s—
     I have all the peices relative to the United Provinces excepting Le Pay’s de Drenthe. I have one peice upon slavery—one upon Woemen, & two introductions to the subject of fiefs. Voila tout que J’en ai—
     Among all my acquaintance I know not a greater Rider of Hobby Horses than Count Sarsefield— one of your Hobby Horses is to assemble uncommon Characters— I have dined with you 2 or 3. times at your House in Company with the oddest Collections of Personages that were ever put together— I am thinking if you were here, I would Invite you to a dinner to your taste— I would ask King Paoli— King Brant—Le Chevaleir DeEon, & if you pleased you might have Mr. & Mrs. ——— with whom you dined in America— How much speculation would this whimsical association afford you?—
     How goes on your Enquiry into fiefs? if you do not make haste I may perhaps interfere with you I have half a Mind to devote the next ten Years to the making of a Book, upon the subject of Nobility— I wish to enquire into the practice of all Nations ancient & modern, civilized & savage, under all Religions Mahometan, Christian, & Pagan—to see how far the division of Mankind into Patricians & Plebeians, Nobles & simples is necessary & inevitable & how far it is not Nature has not made this discrimination. art has done it— Art may then prevent it— I believe would it do good or evil

to prevent it? I believe good think what you will of it— How can it be prevented? in short it is a splendid subject and if I were not too Lazy I would undertake it.
     I want to see Nations in Uniform— No Church Canonicals: no Lawyers Robes—no ——— no distinctions in society, but such as sense and Honesty make.— What a fool? what an Enthusiast you will say— what then? why should not I have my Hobby Horse to ride as well as my friend— I’ll tell you what— I believe this many headed beast the people, will some time or other have wit enough to throw their riders—and if the should they will put an End to an Abundance of tricks with which they are now curbed & bitted, whiped & spurred
     
      J. A—
     
    